t c memo united_states tax_court dennis j tang and alice shu-ling tang petitioners v commissioner of internal revenue respondent docket no filed date mark g goshgarian for petitioners roberta a duffy for respondent memorandum findings_of_fact and opinion fay judge in the notice_of_deficiency respondent determined deficiencies in petitioners' federal income taxes and a penalty in the following amounts year deficiency dollar_figure penalty sec_6662 dollar_figure -- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioners failed to report income during the and taxable years we hold that they did whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the taxable_year we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation and the attached exhibits are incorporated herein by this reference petitioners resided pincite winthrop road san marino california at the time their petition was filed on date respondent issued a statutory_notice_of_deficiency to petitioners with respect to their and taxable years petitioners have been married since dennis j tang petitioner was born in china petitioners first came to the united_states to reside in petitioner's passport issued by the republic of china is in the name of jung-jing tang 1the record does not reveal where petitioner wife was born petitioner is not a u s citizen but does hold a green card petitioner is known in the united_states by the name dennis jung jing tang petitioner alice is known in the united_states as alice shu-ling tang her chinese name is fong shu-ling petitioner received a degree in medicine in taiwan how- ever petitioner has never been certified to practice medicine in the united_states petitioner testified that when he first came to the united_states he did not need to work because his father who owned a hospital in china was able to provide for his and his family's support petitioner testified that he did not work for compensation in the united_states at any time during the years through petitioner spent approximately or months a year in taiwan during each of the years in issue during petitioner worked part time as a doctor at tang's clinic in taiwan during petitioner was employed by george realty in california during petitioner was employed by galaxy investment co as a real_estate salesperson petitioner is a follower of the principles and spiritual rules of taoism petitioner testified that taoism requires you to reduce your desires as much as possible while you concentrate on your physical condition the ultimate goal being to become very healthy physically and spiritually petitioner wa sec_2a green card is a registration card issued to an alien as evidence of the alien's status as a permanent resident_of_the_united_states black's law dictionary 6th ed introduced to taoism by a schoolmate yao min ting yao min ting served as petitioner's taoism master a taoism master is an individual who teaches the principles of taoism to those who do not yet know them one of the beliefs of taoism requires that its adherents teach other people who are receptive to the religion and its spiritual rules taoism promotes the belief that in teaching others a person's own life will be improved in accordance with this custom petitioner taught taoism to others however petitioner testified that he did not require those whom he taught to pay him for their lessons in petitioner placed an advertisement in the chinese daily news a chinese language newspaper the advertisement appeared approximately five times from through the advertisement was printed in chinese petitioners' california phone number was printed on the advertisement the advertisement was placed on a page with several other advertisements including at least two ads for chinese restaurants and two for other companies petitioners submitted a translation of the advertise- ment respondent submitted her own translation of the advertise- ment that differed from petitioners' the title of the adver- tisement is the way to life energy the advertisement begin sec_3petitioner refers to yao min ting also as ting yao min we believe that they are the same person 4we have attempted to reconcile these translations where possible by setting forth petitioner's qualification as a medical doctor with many years of experience then it goes on to speak of petitioner's knowledge of methods to activate life energy so that self-healing and healing of others is possible the advertise- ment specifically mentions petitioner's knowledge of methods that would enhance a doctor's healing abilities by better allowing him to detect viruses and bacteria the advertisement does not use the word acupuncture however it does imply acupuncture by referring to energy channels or meridians these meridians or channels are important in the treatment of patients through the use of acupuncture and acupressure in response to petitioner's advertisement dr kun c chan contacted petitioner dr chan is a doctor of medicine and acupuncture dr chan received a medical degree in china from a school in the city of wuhan dr chan is licensed to practice acupuncture in the state of california dr chan is a share- holder of shanghai acupuncture clinic and institute inc shanghai clinic a california corporation dr chan had signatory authority over shanghai clinic's bank account dr chan was practicing acupuncture and acupressure during the years herein at issue acupuncture is a technique whereby a professional attempts using thin needles to puncture the skin this process attempts to restore the body's energy flow so that the yin and the yang are balanced the yin and the yang are opposing forces and the belief is that balancing these forces keeps a person in optimum health in order to be certified to practice acupuncture in the state of california the board_of medical quality assurance requires that practitioners attend between and hours of approved classes each year to further his education in the field of acupuncture dr chan attended seminars required by the board_of medical quality assurance telephoned associates in china and contacted others who have special knowledge dr chan did not compensate friends in china with whom he discussed acupuncture for their time or their counsel in general dr chan paid for continuing education only when it took place in the form of formal seminars dr chan contacted petitioner because he was intrigued by petitioner's advertisement which referred to the estra meridians of acupuncture dr chan first met petitioner during date the meeting took place at petitioners' home during the meeting dr chan and petitioner spoke chinese however dr chan testified that he was not certain whether he knew petitioner's chinese name at that time during the initial meeting dr chan and petitioner discussed opening dr chan's eight estra meridians which would enhance his own energy patterns and cause him to do good things automatically as well as enhance his healing capabilities dr chan felt a profound change after his meeting with peti- tioner for instance he felt a tingling in his palms along with an attraction between his two hands dr chan believed that this feeling was caused by the opening of his eight estra meridians dr chan and petitioner did not meet again until in dr chan began meeting with petitioner to learn from him petitioner taught dr chan the rules and beliefs of taoism during their meetings petitioner also taught dr chan how to direct his energy dr chan testified that he learned how to hold his finger over an ache and use energy to treat the pain the lessons were not held at regular intervals and each lesson lasted between and hours the lessons were held at peti- tioners' home in san marino california petitioner never sent dr chan an invoice for the instruc- tional sessions however dr chan claims that petitioner charged an average of dollar_figure for each lesson dr chan indicated that he personally benefited from the techniques because his health improved and the lessons improved his ability to treat his patients the main purpose of the lessons was that dr chan would be better able to treat his patients during the lessons petitioner purported to teach dr chan how to position his fingers in such a way that they would heal patients dr chan generally wrote checks for the cost of the lessons once a telegraph transfer of money was used instead of a check the following checks drawn on the account of shanghai clinic were introduced at trial two checks one from date in the amount of dollar_figure and one from date in the amount of dollar_figure were made out to dr chan as payee the second of these checks has written in the description area reimburse - training dr chan claims that he had on these two occasions paid petitioner with a personal check and then shanghai reim- bursed him for the cost of the lessons five checks totaling dollar_figure were made out to yao min ting the first check dated date was in the amount of dollar_figure and included the notation business consulting in the description line of the check the second check dated date was in the amount of dollar_figure was also described as a business consulting fee the third check dated date was for dollar_figure and was described as a business consulting fee the fourth check dated date was for dollar_figure and was described as a consultation fee the fifth check dated date was for dollar_figure and was again described as a consultation fee three checks totaling dollar_figure were made out to ting yao min the first on date was for dollar_figure and was described as a business consultation fee the second dated date was for dollar_figure the third check dated date was for dollar_figure and was described as a consultation fee one wire 5we note that the tax_year is not herein in issue transfer of dollar_figure was sent to the account of tang chiang ting6 on date dr chan claimed that in april and date he paid petitioner dollar_figure and dollar_figure respectively as compensation_for lessons no checks were presented to corroborate this claim shanghai clinic deducted its expenses for these lessons as educational and business_expenses on its corporate returns yao min ting visited the united_states during and he visited petitioners several times during he maintained a bank account at sumitomo bank a signature card from yao min ting's account at sumitomo bank of california lists petitioners' address winthrop road san marino california as his own petitioner testified that in dr chan offered merely as a sign of gratitude on his own volition to write petitioner a check for any amount petitioner requested instead petitioner instructed dr chan to show his gratitude by sending a gift or 6the record does not reveal who tang chiang ting is or his relationship with petitioners however one of the signatories on tang chiang ting's account at sumitomo bank to which shanghai clinic transferred dollar_figure in payment for dr chan's lessons was jung chu fang jung chu fang also is one of the signatories on petitioners' bank account at sumitomo bank furthermore on date the same day as the wire transfer of dollar_figure from shanghai clinic to tang chiang ting's account jung chu fang wrote a check from tang chiang ting's account to alice shu-ling tang for dollar_figure ostensibly as a repayment of a loan 7when questioned by respondent at trial dr chan could not remember how much he paid petitioner in date for a lesson he testified that he thought the amount_paid was either dollar_figure or dollar_figure no further evidence as to the amount of this payment was brought forth check to yao min ting the person from whom petitioner had learned the principles and philosophy of taoism petitioner and dr chan did not discuss a particular amount instead dr chan was to separate his gifts into different installments as he saw fit dr chan contradicts this saying that the money he paid was a fee for lessons and not a gift dr chan credibly testified that the checks were not made out to petitioner only because petitioner requested that they be made out in other people's names dr chan did not question why petitioner requested that the checks in payment for lessons given by himself were to be made out to other persons dr chan considered petitioner his master and therefore felt he was not in a position to question him dr chan never met nor received any services from yao min ting shanghai clinic deducted the amounts paid for these lessons with petitioner as a business_expense however neither dr chan nor his company issued a form_1099 for any of the money paid to any individual for petitioner's lessons nonetheless the notations on almost all of the checks indicate that they were checks in payment for training or consultation opinion the commissioner's deficiency determination is normally entitled to a presumption of correctness rule a 290_us_111 the court_of_appeals for the ninth circuit the court to which appeal of this case would lie requires that the commissioner come forward with some substantive evidence that the taxpayer received unreported income before she may rely on the presumption that her determination is correct 743_f2d_670 9th cir affg tcmemo_1982_666 596_f2d_358 9th cir revg 67_tc_672 once the commissioner has carried her initial burden of introducing some evidence linking the taxpayer with an income- producing activity the burden is on the taxpayer to rebut the presumption by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 774_f2d_932 9th cir peti- tioner argues that the deficiencies determined by respondent in her notice_of_deficiency are in fact arbitrary and excessive there is no dispute that petitioner performed certain services for dr chan nor is there a dispute that dr chan paid some money on account of the services petitioner performed peti- tioner's characterization of the determination as arbitrary is not sufficient to overcome the presumption of correctness id 92_tc_661 respondent in the case herein has come forward with sufficient evidence linking petitioners with unreported income therefore the burden is upon petitioners to establish that the deficiency determina- tion is arbitrary or erroneous the record does not support a finding that petitioners have carried their burden with respect to this issue petitioner claims that he is not the individual who ought to be properly charged with the money dr chan and shanghai clinic paid for the lessons that petitioner taught we disagree petitioner testified that in dr chan offered merely as a sign of gratitude on his own volition to write petitioner a check for any amount petitioner requested instead petitioner instructed dr chan to show his gratitude by sending a gift or check to yao min ting the person from whom petitioner learned the principles and philosophy of taoism petitioner and dr chan did not discuss a particular amount instead dr chan was to separate his gifts into different installments as he saw fit dr chan contradicts this saying that the money he paid was a fee for lessons and not a gift dr chan credibly testified that the checks were not made out to petitioner only because petitioner requested that they be made out in other people's names dr chan did not question why petitioner requested that the checks in payment for lessons given by himself were to be made out to other persons one of the primary principles of our system of income_taxation is that income must be taxed to the one that earns it 337_us_733 attempts to subvert this principle by deflecting income away from the true_earner to another entity however clever will not be successful 281_us_111 the choice of the proper taxpayer revolves around the question of which person or entity in fact controls the earning of the income rather than the question of who ultimately receives the income 69_tc_1005 56_tc_828 the supreme court held in 311_us_112 that the power to dispose_of income is the equivalent of ownership of it therefore exercising power to procure payment of income to another is in fact the realization of the income by him who directed the payment in the case herein it is undisputed that petitioner performed services for dr chan the fact that petitioner did not need the money dr chan paid for lessons in order to support his family does not negate the fact that money earned for the performance of services is income sec_61 petitioner however contends that he not only did not receive payment for his services but he also received no benefit from the payments to yao min ting ting yao min or tang chiang ting the earner of income is not relieved of his tax_liability merely because he chooses not to receive or enjoy the income for himself lucas v earl supra petitioner performed the services for which dr chan paid petitioner cannot avoid taxa- tion simply by requesting that payment be made in the name of other persons we find that all of the amounts paid_by shanghai clinic to yao min ting ting yao min and tang chiang ting as well as a check from reimbursing dr chan for money paid to petitioner were income to petitioners petitioners have pre- sented only their own uncorroborated and self-serving testimony to support their contentions we are not required to accept their unsubstantiated testimony 88_tc_122 affd 866_f2d_852 6th cir we however find no basis to credit dr chan's vague and uncertain testimony that he paid petitioner dollar_figure in april and dollar_figure or dollar_figure in september petitioners deny receiving these payments and dr chan's testimony that they were paid was unconvincing therefore we find that petitioners received in dollar_figure and in dollar_figure in unreported income as a result of petitioner's teaching activity petitioner also argues that despite the fact that he performed services for dr chan any money paid_by dr chan or shanghai clinic was a gift to yao min ting and tang chiang ting petitioners presented no evidence other than their own self- serving testimony to support their gift theory petitioners suggest that the amount of each payment generally at least dollar_figure supports a determination that the payments were gifts because it is unreasonable to pay someone such a large sum for lessons the court finds no support for such an argument in the record dr chan credibly testified that he believed the amounts being paid for the lessons were reasonable in light of the benefits that he received these lessons took place between two unrelated parties and there is no evidence to support a conten- tion that the fee arrangement was made at other than arm's length we cannot accept petitioner's uncorroborated testimony to this effect petitioner's testimony was not forthright and we found his testimony not credible in contrast dr chan credibly testified that it was petitioner who requested that he pay for the lessons set the amount and directed to whom the checks should be made payable we accept his testimony and find that the weight of the evidence supports this conclusion respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_understatement in tax for the tax_year a substantial_understatement of tax exists when the amount of the understate- ment for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an underpayment equals the excess of the tax imposed over the amount shown as tax on the taxpayer's return plus the amounts not shown but previously assessed or collected less rebates sec_6664 petitioners suggest no reasonable_cause for this understatement nor do we find that one exists because we hold that petitioners failed to report the amounts paid_by dr chan and shanghai clinic to yao min ting ting yao min and tang chiang ting on account of services petitioner rendered and petitioners reported tax due on their federal tax_return of only dollar_figure petitioners are liable for the penalty under sec_6662 decision will be entered under rule
